

TAPESTRY, INC.
SPECIAL SEVERANCE PLAN

Effective as of August 12, 2019
INTRODUCTION
The purpose of the Tapestry, Inc. Special Severance Plan (the “Plan”) is to
provide assurances of specified benefits to designated employees of the Company
who are members of a select group of management or highly compensated employees
(as determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA) in the event their employment is terminated in connection with a Change
in Control under the circumstances described in the Plan.
Effective as of the effective date of the Change in Control, but contingent on
the occurrence of the Change in Control, unless otherwise agreed to in writing
between the Employer and an Eligible Employee on or after the date hereof, the
Plan shall supersede, and Eligible Employees covered by the Plan shall not be
eligible to participate in, the Tapestry, Inc. Severance Pay Plan for Vice
Presidents and Above and Summary Plan Description (the “Severance Pay Plan”), or
any other severance or termination plan, policy or practice of the Employer, or
agreement or arrangement between an Eligible Employee and the Employer, that
could otherwise apply under the circumstances described herein. The Plan is
intended to be a “top-hat” pension benefit plan within the meaning of U.S.
Department of Labor Regulation Section 2520.104-23. This document shall
constitute both the plan document and summary booklet and shall be distributed
to Participants in this form.
Capitalized terms and phrases used herein shall have the meanings ascribed
thereto in Article I.
ARTICLE I

DEFINITIONS
For purposes of the Plan, capitalized terms and phrases used herein shall have
the meanings ascribed in this Article.
1.1    “Accrued Amounts” means the sum of any Base Salary earned but unpaid
through the date the Participant’s Qualifying Termination, any unreimbursed
expenses in accordance with the Employer’s expense reimbursement policy, and any
accrued and vested rights or benefits under any Employer-sponsored employee
benefit plans payable in accordance with the terms and conditions of such plans.
1.2    “Administrator” means the Company, acting through the Committee or
another duly authorized committee of members of the Board, or any person to whom
the Administrator has delegated any authority or responsibility with respect to
the Plan pursuant to Section 4.4, but only to the extent of such delegation.


1

--------------------------------------------------------------------------------




1.3    “Affiliate” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code, any corporation, trade or business
(including, without limitation, a partnership or limited liability company)
which is directly or indirectly controlled 50% or more (whether by ownership of
stock, assets or an equivalent ownership interest or voting interest) by the
Company, or any other entity which is designated as an Affiliate by the Board or
the Committee.
1.4    “Base Salary” means a Participant’s annual base compensation rate for
services paid by the Employer to the Participant at the time immediately prior
to the Participant’s Qualifying Termination (or if the Participant’s Qualifying
Termination is due to Good Reason based on a reduction in base salary under
Section 1.25(a), then the Participant’s annualized base salary in effect
immediately prior to such reduction). Base Salary shall not include commissions,
bonuses, overtime pay, incentive compensation, benefits paid under any qualified
plan, any group medical, dental or other welfare benefit plan, non-cash
compensation or any other additional compensation, but shall include amounts
reduced pursuant to a Participant’s salary reduction agreement under Section
125, 132(f)(4) or 401(k) of the Code, if any, or a nonqualified elective
deferred compensation arrangement, if any, to the extent that in each such case
the reduction is to base salary.
1.5    “Board” means the Board of Directors of the Company.
1.6    “Bonus” means (i) for a Tier I Participant with a written employment
agreement with the Employer in effect on the Effective Date, the greater of (x)
such Participant’s annual target cash performance bonus opportunity under the
Bonus Plan relating to the fiscal year in which a Change in Control occurs or
(y) the average of the actual percentages of the maximum annual bonus amounts
earned by such Participant with respect to the pre-established Employer
financial performance goals (but not individual or business segment goals) for
the three (3) fiscal years most-recently completed prior to the date of the
Qualifying Termination and applied to the target annual bonus amount otherwise
payable with respect to the year in which the Qualifying Termination occurs; and
(ii) for all other Participants, such Participant’s annual target cash
performance bonus opportunity under the Bonus Plan relating to the fiscal year
in which a Change in Control occurs. Bonus shall not include any other bonus to
be paid upon completion of any specified project or upon the occurrence of a
specified event, including, without limitation, a Change in Control.
1.7    “Bonus Plan” means the Tapestry, Inc. 2018 Performance-Based Annual
Incentive Plan, as may be amended from time to time, or any successor plan
adopted by the Company pursuant to which the Employer pays annual
performance-based cash bonuses.
1.8    “Cause” means the occurrence of any of the following with respect to an
Eligible Employee: (i) conviction of, or plea of guilty or nolo contendere to, a
felony or a crime involving moral turpitude; (ii) willful or grossly negligent
breach of material duties (iii) any act of fraud, embezzlement or other similar
dishonest conduct; (iv) any act or omission that has a material adverse effect
on the Employer, including without limitation, its reputation, business
interests or financial condition; or (v) a material breach of any of restrictive
covenants set forth in a written agreement with the Employer. For purposes of
the Plan, no act or failure to act on an Eligible Employee’s part will be
considered “willful” unless done, or omitted to be done, by an Eligible Employee
not in good faith or without a reasonable belief that the action or omission was
in the best interests of the Employer.


2

--------------------------------------------------------------------------------




1.9    “Change in Control” means (i)and includes each of the following:
(a)    any “person” (which term shall have the meaning it has when it is used in
Section 13(d) of the Exchange Act, but shall not include the Company, any
underwriter temporarily holding securities pursuant to an offering of such
securities, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of voting stock of the Company) is or becomes the beneficial
owner (as defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of voting stock representing thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding securities; or
(b)    the Company consummates a reorganization, merger or consolidation of the
Company or the Company sells, or otherwise disposes of, all or substantially all
of the Company’s property and assets, or the stockholders of the Company approve
a liquidation or dissolution of the Company (other than a reorganization,
merger, consolidation or sale which would result in all or substantially all of
the beneficial owners of the voting stock of the Company outstanding immediately
prior thereto continuing to beneficially own, directly or indirectly (either by
remaining outstanding or by being converted into voting securities of the
resulting entity), more than fifty percent (50%) of the combined voting power of
the voting securities of the Company or such entity resulting from the
transaction (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s
property or assets, directly or indirectly) outstanding immediately after such
transaction in substantially the same proportions relative to each other as
their ownership immediately prior to such transaction); or
(c)    during any period of twelve (12) consecutive months, individuals who, at
the beginning of such period, constitute the Board together with any new
Director(s) (other than a Director designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in Section
1.9(a) or Section 1.9(b)) whose election by the Board or nomination for election
by the Company’s stockholders was approved by a vote of at least a majority of
the Directors then still in office who either were Directors at the beginning of
the twelve (12)-month period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof.
.Notwithstanding anything herein to the contrary, a Change in Control shall be
deemed to have occurred under this Section 1.9 solely upon the occurrence of the
closing of the transaction giving rise to the Change in Control event.
Notwithstanding anything herein to the contrary, none of the foregoing events
shall be deemed to be a “Change in Control” unless such event constitutes a
“change in control event” within the meaning of Code Section 409A.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.


3

--------------------------------------------------------------------------------




1.10    “Change in Control Period” means the time period beginning on the date
of consummation of a Change in Control and ending on the date that is
twenty-four (24) months following such Change in Control.
1.11    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.
1.12    “Code” means the Internal Revenue Code of 1986, as amended.
1.13    “Code Section 409A” means Section 409A of the Code together with the
treasury regulations and other official guidance promulgated thereunder.
1.14    “Committee” means the Human Resources Committee of the Board or such
other committee appointed by the Board from time to time to administer the Plan.
1.15    “Company” means Tapestry, Inc., a Maryland corporation, and any
successor as provided in Article VI hereof.
1.16    “Continuation Period” means the period commencing on the date of a
Participant’s Qualifying Termination and ending on the earliest of:
(a)    (i) for a Tier I Participant with a written employment agreement with the
Employer in effect on the Effective Date, the later of eighteen (18) months from
such date and the period of time set forth in such Tier I Participant’s
employment agreement. (ii) for any Tier I Participant not covered by Section
1.16(a)(i) or Tier II Participant, the later of eighteen (18) months from such
date and the period of time set forth in such Participant’s written employment
agreement or offer letter with the Employer in effect on the date of the
Qualifying Termination or (iii) for any Tier III or Tier IV Participant, the
number of months to which such Participant’s Severance Multiple relates.
(b)    the date the Participant becomes eligible for coverage under the health
insurance plan of a subsequent employer; and
(c)    the date the Participant or the Participant’s eligible dependents, as the
case may be, cease to be eligible under COBRA.
1.17    “Continued Health Coverage” means the benefit set forth in Section
2.2(b) of the Plan.
1.18    “Delay Period” means the period commencing on the date the Participant
incurs a Separation from Service from the Employer until the earlier of (a) the
six (6)-month anniversary of the date of such Separation from Service and (b)
the date of the Participant’s death.
1.19    “Disability” means a Participant’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or which has lasted or
can be expected to last for a continuous period of not less than twelve (12)
months.


4

--------------------------------------------------------------------------------




1.20    “Effective Date” means August 12, 2019.
1.21    “Eligible Employee” means any employee of the Employer who, no later
than immediately prior to the date of a Change in Control, is (i) at the
Company’s corporate level of vice president or above with an annualized base
salary and annual cash performance bonus target equal to at least two hundred
thousand dollars ($200,000) (as would be reportable in Box 5 of Internal Revenue
Service Form W-2 if earned, but excluding amounts attributable to vesting or
payment of any stock-based awards) or (ii) part of a select group of management
or highly compensated employees and who has been selected and designated in
writing by the Committee to participate in the Plan as a Tier II Participant,
Tier III Participant or Tier IV Participant; provided that any employee of the
Employer who is not on a United States payroll system at the time of such
employee’s termination of employment shall not be an Eligible Employee under the
Plan. An Eligible Employee shall not include any temporary employee, independent
contractor, consultant or any other person or entity for whom the Employer does
not classify or treat as an employee. If, during any period, any such excluded
person or entity is reclassified, whether retroactively or otherwise, as an
employee of the Employer, such individual or entity shall not be an Eligible
Employee for that period. For the avoidance of doubt, no employee of the
Employer who is not employed by the Employer immediately prior to the date of a
Change in Control may be an Eligible Employee under the Plan.
1.22    “Employer” means the Company and/or any Affiliate, as applicable.
1.23    “Equity Awards” means any stock-based award (including, but not limited
to, stock options, restricted stock units and performance-based restricted stock
units) granted to a Participant under the Stock Incentive Plan on or after the
Effective Date.
1.24    “Equity Vesting” means the benefit set forth in Section 2.2(c) of the
Plan.
1.25    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
1.26    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
1.27    “Good Reason” means the occurrence of any of the following events during
the Change in Control Period without the Participant’s express written consent:
(a)    any reduction in the Participant’s base salary and/or target bonus
opportunity, other than a reduction that is uniformly applied to similarly
situated employees of not more than 10%;
(b)    relocation of the Participant’s principal place of work outside of a
fifty (50) mile radius of the Participant’s then current location;
(c)    the failure of any successor to the Company to assume the Plan; or
(d)    the occurrence of any event that constitutes “good reason” (or words of
like import) as set forth in a written agreement or offer letter between the
Company and the Participant in effect on the date of the Participant’s
Qualifying Termination.


5

--------------------------------------------------------------------------------




In order for an event to qualify as Good Reason, (i) the Eligible Employee must
first provide the Company with written notice of the acts or omissions
constituting the grounds for “Good Reason” within thirty (30) calendar days of
the initial existence of the grounds for “Good Reason” and a reasonable cure
period of thirty (30) calendar days following the date of written notice (the
“Cure Period”), and such grounds must not have been cured during the Cure
Period, and the Eligible Employee must resign his or her employment within the
sixty (60) calendar days following the end of the Cure Period.
1.28    “Outplacement Services” means the benefit set forth in Section 2.2(e) of
the Plan.
1.29    “Participant” means any Eligible Employee who is eligible to receive
Severance Benefits under the Plan.
1.30    “Pro-Rata Bonus” means the payment set forth in Section 2.2(d) of the
Plan.
1.31    “Separation from Service” means a Participant’s termination of
employment with the Employer, provided that such termination constitutes a
separation from service within the meaning of Code Section 409A and the guidance
issued thereunder. All references in the Plan to a “Qualifying Termination,”
“termination,” “termination of employment” or like terms means Separation from
Service.
1.32    “Severance Benefits” means, as applicable, the Severance Payment, the
Continued Health Coverage, the Equity Vesting, the Pro-Rata Bonus and the
Outplacement Services.
1.33    “Severance Multiple” means:
(a)    with respect to a Tier I Participant, two and one-half (2.5) times;
(b)    with respect to a Tier II Participant, one and one-half (1.5) times;
(c)    with respect to a Tier III Participant, one (1) times or such greater
amount, not to exceed one and one-half (1.5) times, approved by the
Administrator or its delegate; and
(d)    with respect to a Tier IV Participant, the greatest of (i) three-fourths
(3/4ths) times, (ii) the multiple applicable to such Participant under the
Severance Pay Plan as of the date of the Participant’s Qualifying Termination,
(iii) such amount approved by the Administrator or its delegate not to exceed
one (1) times or (iv) such multiple guaranteed to such Participant in a written
employment agreement or offer letter with the Employer in effect on the date of
such Participant’s Qualifying Termination.
1.34    “Severance Payment” means the payments set forth in Section 2.2(a) of
the Plan.
1.35    “Specified Employee” means a Participant who, as of the date of his or
her Separation from Service, is deemed to be a “specified employee” within the
meaning of that term under Section 409A(a)(2)(B) of the Code and using the
identification methodology selected by the Employer from time to time in
accordance therewith, or if none, the default methodology set forth therein.


6

--------------------------------------------------------------------------------




1.36    “Stock Incentive Plan” means the Tapestry, Inc. 2018 Stock Incentive
Plan, as may be amended from time to time, or any successor plan adopted by the
Company pursuant to which the Company grants stock based awards.
1.37    “Tier I Participant” means the Chief Executive Officer of the Company.
1.38    “Tier II Participant” means an Eligible Employee who has been selected
and designated in writing by the Committee as a “key executive” to participate
in the Plan as a Tier II Participant.
1.39    “Tier III Participant” means an Eligible Employee at the Company’s
corporate level of Senior Vice President or higher and who is not otherwise
selected and designated in writing by the Committee as a Tier I Participant,
Tier II Participant or Tier IV Participant.
1.40    “Tier IV Participant” means an Eligible Employee at the Company’s
corporate level of Vice President or higher and who is not otherwise selected
and designated in writing by the Committee as a Tier I Participant, Tier II
Participant or Tier III Participant.
ARTICLE II    

SEVERANCE BENEFITS
2.1    Eligibility for Severance Benefits.
(a)    Qualifying Event for an Eligible Employee. If, during the Change in
Control Period, the employment of a Participant is terminated by the Employer
without Cause or by the Participant for Good Reason (each, a “Qualifying
Termination”), then, in addition to the Accrued Amounts, the Employer shall pay
or provide the Participant with the Severance Payment, the Continued Health
Coverage, the Equity Vesting, the Pro-Rata Bonus and the Outplacement Services
pursuant to the terms set forth herein.
(b)    Non-Qualifying Events. A Participant shall not be entitled to Severance
Benefits under the Plan if the Participant’s employment is terminated (i) by the
Employer for Cause, (ii) by a Participant for any reason other than for Good
Reason during the Change in Control Period, (iii) on account of the
Participant’s death or Disability, or (iv) by the Employer or the Participant
for any reason outside the Change in Control Period. In addition, the transfer
of a Participant’s employment to an Affiliate during the Change in Control
Period shall not entitle a Participant to Severance Benefits under the Plan,
provided the Affiliate assumes the responsibilities of the Company under the
Plan in connection with such transfer of employment and such transfer of
employment does not give the Participant Good Reason during the Change in
Control Period.
2.2    Severance Benefits. In the event that a Participant becomes entitled to
benefits pursuant to Section 2.1(a) hereof, the Employer shall pay or provide
the Participant with the Severance Benefits as follows:


7

--------------------------------------------------------------------------------




(a)    Severance Payment. Subject to the provisions of Sections 2.3 through 2.8,
in the event of a Qualifying Termination, the Employer shall pay and the
Participant shall be entitled to receive from the Employer an amount equal to
(i) the sum of the Participant’s Base Salary plus Bonus multiplied by (ii) the
Severance Multiple applicable to the Participant, payable in accordance with the
Company’s normal payroll practices over the number of calendar months to which
the Participant’s Severance Multiple relates (such applicable number of months,
the “Severance Period”), with the first payment thereof paid on the first
regularly scheduled payroll of the Employer occurring on or after the sixtieth
(60th) day following the date of the Participant’s Qualifying Termination, which
first payment shall include any amounts that would have been otherwise payable
to the Participant during such sixty (60) day period. Notwithstanding the
foregoing or anything in the Plan to the contrary, to the extent required by
Code Section 409A, the payment of the Severance Payments under this Section
2.2(a) shall be subject to the Delay Period as provided in Section 7.8(b)
hereof.
(b)    Continued Health Coverage. Subject to the provisions of Sections 2.3
through 2.8 and a Participant’s timely election pursuant to COBRA and timely
payment of premiums at the applicable active employee rate for such employee and
his or her spouse and eligible dependents (the “Applicable Rate”), during the
Continuation Period applicable to the Participant, the Employer shall pay the
cost for continued coverage pursuant to COBRA, for the Participant and the
Participant’s eligible dependents, under the Employer’s group health plans in
which the Participant participated immediately prior to the date of termination
of the Participant’s employment or materially equivalent plans maintained by the
Employer covering its executives in replacement thereof, less the Applicable
Rate. Following the Continuation Period, the Participant (or, if applicable, the
Participant’s qualified beneficiaries under COBRA) shall be entitled to such
continued coverage for the remainder of the COBRA period, if any, on a full
self-pay basis to the extent eligible under COBRA.
(c)    Accelerated Vesting of Equity Awards. Subject to the provisions of
Sections 2.3 and 2.4 and Sections 2.6 through 2.8, all Equity Awards outstanding
as of the date of a Change in Control shall be treated as set forth herein.
(i)    Any Equity Award that is not assumed, replaced or substituted for in
connection with the Change in Control (each, a “Non-Continuing Equity Award”)
shall become fully vested as of the date of the Change in Control. Any
Non-Continuing Equity Award that provides for a Participant-elected exercise
shall become fully exercisable and will remain exercisable for the applicable
period following termination as specified in the Stock Incentive Plan and/or the
applicable award agreement, provided that such Non-Continuing Equity Award may
be canceled and converted into the right to receive a cash payment equal to the
positive difference (if any) between the highest per-share price paid in any
transaction related to the Change in Control and the exercise price or base
price of such Non-Continuing Equity Award,. In the case of any Non-Continuing
Equity Award that is not subject to a Participant-elected exercise, the Company
shall remove any restrictions (other than restrictions required by Federal
securities law) or conditions in respect of each such Non-Continuing Equity
Award as of the date of the Change in Control. In the case of any Non-Continuing
Equity Award that is subject to performance-based vesting, as of the


8

--------------------------------------------------------------------------------




date of the Change in Control, the performance goals or other performance-based
condition shall be deemed satisfied at the target level of performance.
(ii)    Any Equity Award that is assumed, replaced or substituted for in
connection with the Change in Control, or for which a replacement award is
granted to the Participant upon or following a Change in Control (but in any
event during the Change in Control Period) (each, a “Continuing Equity Award”),
shall remain outstanding and eligible to vest in accordance with its terms,
provided, however, with respect to any Continuing Equity Award granted prior to
the date of the Change in Control that is subject to performance-based vesting,
the performance goals or other performance-based condition applicable to such
Continuing Equity Award shall be deemed satisfied at the target level of
performance as of the date of the Change in Control, and such Continuing Equity
Award shall continue to be subject to time-based vesting in accordance with the
same time-based vesting schedule that applied to such Continuing Equity Award
immediately prior to the Change in Control without any performance-based
condition. In the event of a Participant’s Qualifying Termination during the
Change in Control Period, all Continuing Equity Awards shall become vested as of
the date of the Participant’s Qualifying Termination. Any Continuing Equity
Award that provides for a Participant-elected exercise shall remain exercisable
for the applicable period following termination as specified in the Stock
Incentive Plan and/or the applicable award agreement. In the case of any
Continuing Equity Award that is not subject to a Participant-elected exercise,
the Company shall remove any restrictions (other than restrictions required by
Federal securities law) or conditions in respect of each such Continuing Equity
Award as of the date of the Participant’s Qualifying Termination.
(d)    Pro-Rata Bonus. Subject to the provisions of Sections 2.3 through 2.8,
the Participant shall be entitled to receive a pro rata portion (based on the
number of days employed during the applicable performance period) of the
Participant’s annual bonus under the Bonus Plan for the performance period in
which the Participant’s Qualifying Termination occurs, calculated based on
actual results for such performance period using the same calculation
methodologies used to determine bonuses to similarly-situated active employees
of the Employer for the applicable performance period, payable at the time that
the annual performance bonus would otherwise be paid pursuant to the terms of
the Bonus Plan. For the avoidance of doubt, a Pro-Rata Bonus shall not be based
on any bonus to be paid upon completion of any specified project or upon
occurrence of a specified event, including, without limitation, a Change in
Control.
(e)    Outplacement Services. The Company will assist the Participant for a
period of one year from the date of the Participant’s Qualifying Termination in
the search for new employment by directly paying the professional fees for the
services incurred in the normal course of a job search with an outplacement
organization arranged for by the Company in an amount generally commensurate
with the Employer’s past practice for employees similarly situated to the
Participant but in no event greater than $15,000.
2.3    Prior Agreements. The Severance Benefits under this Plan shall supersede
and be in lieu of any severance or termination benefits and/or payments a
Participant may be eligible to


9

--------------------------------------------------------------------------------




receive under any other agreements, arrangements or severance plans by and
between the Participant and the Employer. Notwithstanding the foregoing or
anything herein to the contrary, (a) in the event that a court of competent
jurisdiction or other governmental agency or body determines that, as a result
of such termination, a Participant is entitled to receive the severance or
termination payments and benefits provided under any other agreements,
arrangements or severance or termination plans by and between the Participant
and the Employer, or (b) if a Participant otherwise receives severance or
termination benefits under any agreements, arrangements or severance plans by
and between the Participant and the Employer other than pursuant to this Plan,
then the Participant shall continue to be entitled to receive such termination
or severance payments and benefits under and in accordance with the terms and
conditions of such agreement, arrangement or severance plan, and (i) the
Severance Payment hereunder shall be reduced dollar-for-dollar by the amount of
any severance payment received by the Participant prior to the commencement of
the Severance Payment hereunder, (ii) any severance payment payable under such
other agreement, arrangement or severance plan following the commencement of the
Severance Payment hereunder shall be offset on a dollar-for-dollar basis by the
Severance Payment hereunder, and (iii) the Continued Health Coverage shall
commence in the first month following the expiration of any health plan or
health care reimbursement coverage provided to the Participant pursuant to such
other agreement, arrangement or severance plan following a termination of the
Participant’s employment and the Participant’s Continuation Period shall be
reduced by the number of months the Participant received such coverage under
such other agreement, arrangement or severance plan. For the avoidance of doubt,
there shall be no duplication of severance or termination benefits, including
the Severance Benefits, paid or payable to a Participant under this Plan and any
other agreements, arrangements or severance or termination plans by and between
the Participant and the Employer as a result of a Qualifying Termination.
2.4    No Duty to Mitigate/Right to Set-off Severance. No Participant entitled
to receive Severance Benefits hereunder shall be required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Participant by the Company or Employer pursuant to the Plan. Except as provided
in Section 1.16(b) hereof, there shall be no offset against any amounts due to
the Participant under the Plan on account of any remuneration attributable to
any subsequent employment that the Participant may obtain or otherwise. In the
event of the Participant’s breach of any provision hereunder, including without
limitation, Sections 2.5 (other than as it applies to a release of claims under
the Age Discrimination in Employment Act, as amended), 2.7 and 2.8 hereof, the
Employer shall be entitled to recover any payments previously made to the
Participant hereunder. Severance Benefits shall be reduced (offset) by any
amounts payable under any statutory entitlement (including notice of
termination, termination pay and/or severance pay) of the Participant upon a
termination of employment, including, without limitation, any payments related
to an actual or potential liability under the Worker Adjustment and Retraining
Notification Act (WARN) or similar state or local law.
2.5    Release Required. Any Severance Benefits (other than the Equity Vesting)
payable or to be provided pursuant to the Plan shall be conditioned upon the
Participant’s execution, delivery and non-revocation, within sixty (60) days
following the effective date of the Participant’s Qualifying Termination, of a
general release of claims in favor of the Company, its Affiliates and other
related persons, in the form attached hereto as Exhibit A (or, at any time prior
to a Change in Control, such other similar form of release as the Company may
require in its reasonable discretion


10

--------------------------------------------------------------------------------




for any Participant (with such changes thereon as may be legally necessary at
the time of execution to make it enforceable, including, but not limited to the
addition of any federal, state or local laws)) (the “Release”). For the
avoidance of doubt, in no event will the Severance Benefit be paid or provided
until the Release becomes effective and irrevocable.
2.6    Code Section 280G.
(a)    In the event it is determined pursuant to clause (b) below, that part or
all of the consideration, compensation or benefits to be paid to the Participant
under the Plan in connection with the Participant’s Qualifying Termination or
under any other plan, arrangement or agreement in connection therewith (each a
“Payment”), constitutes a “parachute payment” (or payments) under Section
280G(b)(2) of the Code, then, if the aggregate present value of such parachute
payments (the “Parachute Amount”) exceeds 2.99 times the Participant’s “base
amount,” as defined in Section 280G(b)(3) of the Code (the “Participant Base
Amount”) and would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), the amounts constituting “parachute payments” which
would otherwise be payable to or for the benefit of the Participant shall be
reduced to the extent necessary so that the Parachute Amount is equal to 2.99
times the Participant Base Amount; provided, however, that the foregoing
reduction shall be made only if and to the extent that such reduction would
result in an increase in the aggregate Payment to be provided, determined on a
net after-tax basis (taking into account the Excise Tax imposed, any tax imposed
by any comparable provision of state law, and any applicable federal, state and
local income taxes).
(b)    Any determination that a Payment constitutes a parachute payment and any
calculation described in this Section 2.6 (“determination”) shall be made in
writing by a nationally recognized accounting or valuation firm (the “Firm”)
selected by the Company prior to the occurrence of a Change in Control, and may,
at the Company’s election, be made prior to termination of the Participant’s
employment where the Company determines that a Change in Control is imminent.
Such determination shall be furnished in writing by the Firm to the Participant
no later than thirty (30) days following the date of the Change in Control. The
Company and the Participant will furnish the Firm with such information and
documents as the Firm may reasonably request in order to make the determination
required by this Section 2.6. Absent manifest error, the determination shall be
binding, final and conclusive upon the Company and the Participant.
(c)    If the final determination made pursuant to clause (b) above results in a
reduction of the Payments that would otherwise be paid to the Participant except
for the application of Section 2.6(a), the Equity Vesting shall be eliminated or
reduced to the extent necessary in order to not exceed the limitation under
Section 2.6(a), then, to the extent necessary pursuant to Section 2.6(a), the
Severance Payment shall be reduced, and, finally, to the extent necessary
pursuant to Section 2.6(a), the Continued Health Coverage shall be reduced.
Within ten (10) days following such determination, the Company shall pay to or
distribute to or for the benefit of the Participant such amounts as are then due
to the Participant under the Plan and shall promptly pay to or distribute to or
for the benefit of the Participant in the future such amounts as become due to
the Participant under the Plan.


11

--------------------------------------------------------------------------------




(d)    As a result of the uncertainty in the application of Section 280G of the
Code at the time of a determination hereunder, it is possible that payments will
be made by the Company which should not have been made under Section 2.6(a) (an
“Overpayment”) or that additional payments which are not made by the Company
pursuant to Section 2.6(a) above should have been made (an “Underpayment”). In
the event that there is a final determination by the Internal Revenue Service,
or a final determination by a court of competent jurisdiction, that an
Overpayment has been made, any such Overpayment shall be treated for all
purposes as a loan to the Participant to the extent permitted by law, which the
Participant shall repay to the Company together with interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code. Nothing in this
Section 2.6 is intended to violate the Sarbanes-Oxley Act of 2002 and to the
extent that any advance or repayment obligation hereunder would do so, such
obligation shall be modified so as to make the advance a nonrefundable payment
to the Participant and the repayment obligation null and void to the extent
required by such Act. In the event that there is a final determination by the
Internal Revenue Service, a final determination by a court of competent
jurisdiction or a change in the provisions of the Code or regulations pursuant
to which an Underpayment arises under the Plan, any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Participant, together
with interest at the applicable Federal rate provided for in Section 7872(f)(2)
of the Code.
2.7    Restrictive Covenants. As a condition to receiving the Severance
Benefits, the Participant shall comply with the restrictive covenants set forth
herein.
(a)    Non-Competition. The Participant agrees that the Participant shall be
prohibited from, directly or indirectly, counseling, advising, consulting for,
becoming employed by or providing services in any capacity to “competitors” (as
defined below) of the Employer during the Participant’s employment and until the
later of (x) the twelve (12) month period beginning on the date of the
Participant’s Qualifying Termination or (y) the restricted period applicable to
the Participant as set forth in a written employment agreement, offer letter or
equity award agreement between the Employer and the Participant is in effect on
the date of the Participant’s Qualifying Termination (the “Restricted Period”).
For purposes of this Plan, “competitors” include the companies, together with
their respective subsidiaries, parent entities and all other affiliates, that
the Employer identifies as “competitors” as of the date immediately prior to the
Change in Control.
(b)    Non-Solicitation. The Participant agrees that during the Restricted
Period, the Participant will not, directly or indirectly, whether alone or in
association with or for the benefit of others, without the prior written consent
of the Company, hire or attempt to hire, employ or solicit for employment,
consulting or other service, any officer, employee or agent of the Employer
(each, a “Protected Person”), or encourage, persuade or induce any Protected
Person to terminate, diminish or otherwise alter such Protected Person’s
relationship with the Employer. Notwithstanding the above, this Section 2.7(b)
shall not apply to any person that is an independent contractor provided: (i)
that such independent contractor’s services to the Employer are not, and were
not within the three (3) months prior to the Participant’s Qualifying
Termination, exclusive to the Employer; and (ii) further provided that, as a
result of such action, said independent contractor does not terminate, diminish
or otherwise alter his or her agreement with the Employer.


12

--------------------------------------------------------------------------------




(c)    Non-Interference. The Participant agrees that during the Restricted
Period, the Participant will not, directly or indirectly, whether alone or in
association with or for the benefit of others, whether as an employee, owner,
stockholder, partner, director, officer, consultant, advisor or otherwise,
assist, attempt to or encourage (i) any vendor, supplier, customer or client of,
or any other person or entity in a business relationship with, the Employer to
terminate, reduce, limit or otherwise alter such relationship, whether
contractual or otherwise, or (ii) to impair or attempt to impair any
relationship, contractual or otherwise, between the Employer and any vendor,
supplier, customer or client or any other person or entity in a business
relationship with the Employer.
(d)    Remedies. The Participant acknowledges that compliance with this Section
2.7 is necessary to protect the business, good will and proprietary and
confidential information of the Employer and that a breach or threatened breach
of any provision in this Section 2.7 will irreparably and continually damage the
Employer, for which money damages may not be adequate. Accordingly, in the event
that the Participant breaches any provision in this Section 2.7, the Participant
will forfeit any remaining Severance Benefits and the Company shall be entitled
to seek repayment of any Severance Benefits paid to you prior to the date of
such breach. In addition, the Company will be entitled to preliminarily or
permanently enjoin you from violating Section 2.7 in order to prevent the
continuation of such harm.
(e)    Reasonableness of Restrictions. The Participant acknowledges: (i) that
the scope and duration of the restrictions on the Participant’s activities under
Section 2.7 are reasonable and necessary to protect the legitimate business
interests, goodwill and confidential and proprietary information of the
Employer; (ii) that the Employer does business worldwide and, therefore, the
Participant specifically agrees that, in order to adequately protect the
Employer, the scope of the restrictions is reasonable; and (iii) that the
Participant will be reasonably able to earn a living without violating the terms
of these provisions.
(f)    Judicial Modification. If any court of competent jurisdiction determines
that any of the covenants in Section 2.7, or any part of them, is invalid or
unenforceable, the remainder of such covenants and parts thereof shall not
thereby be affected and shall be given full effect, without regard to the
invalid portion. If any court of competent jurisdiction determines that any of
the covenants in Section 2.7, or any part of them, is invalid or unenforceable
because of the geographic or temporal scope of such provisions, such court shall
reduce such scope to the minimum extent necessary to make such covenants valid
and enforceable. The Participant agrees that in the event that any court of
competent jurisdiction finally holds that any provision of this Section 2.7
constitutes an unreasonable restriction against the Participant, such provision
shall not be rendered void but shall apply to such extent as such court may
judicially determine constitutes a reasonable restriction under the
circumstances.
(g)    Other Obligations. Notwithstanding anything to the contrary contained in
the Plan, the restrictive covenants set forth in Section 2.7 of the Plan do not
supersede, and are in addition to and not in lieu of, any restrictive covenants
set forth in any written employment agreement, offer letter or equity award
agreement between the Employer and the Participant in effect from time to time,
and such restrictive covenants shall remain in full force and effect in
accordance with their terms.


13

--------------------------------------------------------------------------------




2.8    Cooperation. By accepting the Severance Benefits under the Plan, and
subject to the Participant’s other commitments, the Participant agrees to be
reasonably available to cooperate (but only truthfully) with the Employer and
provide all responsive information to the Employer’s reasonable requests
concerning any investigation, litigation, or any other matter which relates to
any fact or circumstance known to the Participant during his or her employment
with the Employer.  The Participant agrees to respond to the Employer’s request
for cooperation and assistance within three (3) business days of any such
request, or as soon thereafter as is reasonably practicable.  The Participant
acknowledges that he or she is not entitled to further compensation or
consideration from the Employer for such cooperation or assistance.
ARTICLE III    

UNFUNDED PLAN
3.1    Unfunded Status. The Plan shall be “unfunded” for the purposes of ERISA
and the Code, and Severance Payments shall be paid out of the general assets of
the Employer as and when Severance Payments are payable under the Plan. All
Participants shall be solely unsecured general creditors of the Company and the
Employer. In connection with this Plan, the Administrator may, but shall not be
required to, establish a grantor trust (or “rabbi” trust) for the purpose of
accumulating funds to satisfy the obligations incurred by the Company under this
Plan. If the Company decides in its sole discretion to establish any advance
accrued reserve on its books against the future expense of the Severance
Payments payable hereunder, or if the Company decides in its sole discretion to
fund a trust under the Plan, such reserve or trust shall not under any
circumstances be deemed to be an asset of the Plan. Notwithstanding the
potential establishment of such a trust pursuant to this Section 3.1, the right
of any Participant to receive payments following the establishment of such a
trust shall remain an unsecured claim against the general assets of the Company.
ARTICLE IV    

ADMINISTRATION OF THE PLAN
4.1    Plan Administrator. The general administration of the Plan on behalf of
the Company (as plan administrator under Section 3(16)(A) of ERISA) shall be
placed with the Administrator. When making any determination or calculation, the
Administrator shall be entitled to rely upon the accuracy and completeness of
information furnished by the Company’s employees and agents.
4.2    Reimbursement of Expenses of Administrator. The Company may, in its sole
discretion, pay or reimburse the Administrator (including all members of the
Committee) for all reasonable expenses incurred in connection with their duties
hereunder, including, without limitation, expenses of outside legal counsel.
4.3    Action by the Committee. Decisions of the Administrator shall be made by
a majority of the members of the Committee attending a meeting at which a quorum
is present (which meeting may be held telephonically), or by written action in
accordance with applicable law. Unless


14

--------------------------------------------------------------------------------




otherwise determined by the Administrator, all determinations regarding benefits
will be made by the Administrator in accordance with the written terms of the
Plan. Subject to the terms of the Plan, and except as expressly provided herein,
the Administrator shall have complete and express discretionary authority to
determine eligibility for benefits and the amount of benefits (including to
determine Participant’s participation and Severance Benefits under the Plan), to
decide factual and other questions relating to the Plan, to interpret and
construe the provisions of the Plan, and to make decisions in all disputes
involving the rights of any person interested in the Plan. Determinations and
interpretations by the Administrator, including without limitation decisions
relating to eligibility for, entitlement to, and payment of benefits, shall be
conclusive and binding for all purposes. Notwithstanding anything herein to the
contrary, upon and following a Change in Control, the Administrator shall not
have discretionary authority with respect to the administration of the Plan, and
any court or tribunal that adjudicates any dispute, controversy or claim arising
under, in connection with or related to the Plan will apply a de novo standard
of review to any determinations made by the Administrator, and such de
novo standard shall apply notwithstanding the administrative authority granted
hereunder to the Administrator or characterization of any decision by the
Administrator as final, binding or conclusive on any party
4.4    Delegation of Authority. Subject to the limitations of applicable law,
the Administrator may delegate any and all of its powers and responsibilities
hereunder to other persons or committees. Any such delegation may be rescinded
at any time by written notice from the Administrator to the person to whom the
delegation is made. Any such delegation may be made by the Administrator to one
or more person(s) or committee(s) and any awards made by any such person or
committee under the Plan may apply to different Participants and need not be
uniform in any respect, whether or not the Participants are similarly situated. 
4.5    Retention of Professional Assistance. The Administrator may employ such
legal counsel, accountants and other persons as may be required in carrying out
its work in connection with the Plan.
4.6    Accounts and Records. The Administrator shall maintain such accounts and
records regarding the fiscal and other transactions of the Plan and such other
data as may be required to carry out its functions under the Plan and to comply
with all applicable laws.
4.7    Indemnification. The Administrator, the Committee, its members and any
person to whom authority is delegated pursuant to Section 4.4 above shall not be
liable for any action or determination made in good faith with respect to the
Plan. The Employer shall, to the fullest extent permitted by law, indemnify and
hold harmless the Administrator, each member of the Committee and each director,
officer and employee of the Employer, and any person designated above, for
liabilities or expenses they and each of them incur in carrying out their
respective duties under the Plan, other than for any liabilities or expenses
arising out of such individual’s willful misconduct or fraud.
ARTICLE V    

AMENDMENT AND TERMINATION


15

--------------------------------------------------------------------------------




5.1    Amendment and Termination. The Company reserves the right to amend or
terminate, in whole or in part, any or all of the provisions of the Plan by
action of the Board (or a duly authorized committee thereof) at any time and for
any reason, with or without notice. Notwithstanding anything herein to the
contrary, the Company shall not amend or terminate the Plan at any time on or
after (i) the occurrence of a Change in Control or (ii) the date the Company
enters into a definitive agreement which, if consummated, would result in a
Change in Control, unless the potential Change in Control is abandoned (as
publicly announced by the Company), in either case until the later of two (2)
years after the occurrence of a Change in Control and the date that all
Severance Benefits under the Plan have been paid.
ARTICLE VI    

SUCCESSORS
6.1    Successors. For purposes of the Plan, the Company shall include any and
all successors or assignees, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all the business or assets
of the Company, and such successors and assignees shall perform the Company’s
obligations under the Plan, in the same manner and to the same extent that the
Company, would be required to perform if no such succession or assignment had
taken place. In the event the surviving corporation in any transaction to which
the Company is a party is a subsidiary of another corporation, then the ultimate
parent corporation of such surviving corporation shall cause the surviving
corporation to perform the Plan in the same manner and to the same extent that
the Company would be required to perform if no such succession or assignment had
taken place. In such event, the term “Company” as used in the Plan, means the
Company, as hereinbefore defined and any successor or assignee (including the
ultimate parent corporation) to the business or assets of the Company, which by
reason hereof becomes bound by the terms and provisions of the Plan.
ARTICLE VII    

MISCELLANEOUS
7.1    Minors and Incompetents. If the Administrator shall find that any person
to whom Severance Benefits are payable under the Plan is unable to care for his
or her affairs because of illness or accident, or is a minor, any Severance
Benefits due (unless a prior claim therefore shall have been made by a duly
appointed guardian, committee or other legal representative) shall be paid to
the spouse, child, parent, or brother or sister, or to any person deemed by the
Administrator to have incurred expense for such person otherwise entitled to the
Severance Benefits, in such manner and proportions as the Administrator may
determine in its sole discretion. Any such Severance Benefits shall be a
complete discharge of the liabilities of the Company, the Employer, the
Administrator, the Committee, and the Board under the Plan. If a Participant
dies prior to payment of all Severance Benefits due to such Participant, any and
all unpaid amounts shall be paid to the Participant’s heir(s), executor or
estate.
7.2    Limitation of Rights. Nothing contained herein shall be construed as
conferring upon a Participant the right to continue in the employ of the
Employer as an employee in any other


16

--------------------------------------------------------------------------------




capacity or to interfere with the Employer’s right to discharge him or her at
any time for any reason whatsoever.
7.3    Payment Not Salary. Any Severance Benefits payable under the Plan shall
not be deemed salary or other compensation to the Participant for the purposes
of computing benefits to which he or she may be entitled under any pension plan
or other arrangement of the Employer maintained for the benefit of its
employees, unless such plan or arrangement provides otherwise.
7.4    Severability. In case any provision of the Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but the Plan shall be construed and enforced as if such
illegal and invalid provision never existed.
7.5    Withholding. The Company and/or the Employer shall have the right to make
such provisions as it deems necessary or appropriate to satisfy any obligations
it may have to withhold federal, state or local income or other taxes incurred
by reason of payments pursuant to the Plan. In lieu thereof, the Company and/or
the Employer shall have the right to withhold the amounts of such taxes from any
other sums due or to become due from the Company and/or the Employer to the
Participant upon such terms and conditions as the Administrator may prescribe.
7.6    Non-Alienation of Benefits. The Severance Benefits payable under the Plan
shall not be subject to alienation, transfer, assignment, garnishment, execution
or levy of any kind, and any attempt to cause any Severance Benefits to be so
subjected shall not be recognized.
7.7    Governing Law. To the extent legally required, the Code and ERISA shall
govern the Plan and, if any provision hereof is in violation of any applicable
requirement thereof, the Company reserves the right to retroactively amend the
Plan to comply therewith. To the extent not governed by the Code and ERISA, the
Plan shall be governed by the laws of the State of New York, without reference
to rules relating to conflicts of law.
7.8    Code Section 409A.
(a)    General. Although the Employer makes no guarantee with respect to the tax
treatment of payments hereunder and shall not be responsible in any event with
regard to non-compliance with Code Section 409A, the Plan is intended to either
comply with, or be exempt from, the requirements of Code Section 409A. To the
extent that the Plan is not exempt from the requirements of Code Section 409A,
the Plan is intended to comply with the requirements of Code Section 409A and
shall be limited, construed and interpreted in accordance with such intent.
Accordingly, the Company reserves the right to amend the provisions of the Plan
at any time and in any manner without the consent of Participants solely to
comply with the requirements of Code Section 409A and to avoid the imposition of
an excise tax under Code Section 409A on any payment to be made hereunder,
provided that there is no reduction in the Severance Benefits hereunder.
Notwithstanding the foregoing, in no event whatsoever shall the Employer be
liable for any additional tax, interest or penalty that may be imposed on a
Participant by Code Section 409A or any damages for failing to comply with Code
Section 409A.


17

--------------------------------------------------------------------------------




(b)    Separation from Service; Delay Period for Specified Employees. A
termination of employment shall not be deemed to have occurred for purposes of
any provision of the Plan providing for the payment of any amounts or benefits
upon or following a termination of employment unless such termination is also a
Separation from Service. If a Participant is deemed on the date of termination
to be a Specified Employee, then with regard to any payment that is specified as
subject to this Section, such payment shall not be made prior to the expiration
of the Delay Period. All payments delayed pursuant to this Section 7.8(b)
(whether they would have otherwise been payable in a single lump sum or in
installments in the absence of such delay) shall be paid to the Participant in a
single lump sum on the first Company payroll date on or following the first day
following the expiration of the Delay Period, and any remaining payments and
benefits due under the Plan shall be paid or provided in accordance with the
normal payment dates specified for them herein.
(c)    Separate Payments and No Participant Discretion. For purposes of Code
Section 409A, the Participant’s right to receive any installment payments
pursuant to this Plan shall be treated as a right to receive a series of
separate and distinct payments. Whenever a payment under this Agreement
specifies a payment period with reference to a number of days (e.g., “payment
shall be made within thirty (30) days following the date of termination”), the
actual date of payment within the specified period shall be within the sole
discretion of the Employer. For purposes of Code Section 409A, any expenses
eligible for reimbursement in one taxable year shall not affect the expenses
eligible for reimbursement in any other taxable year, the reimbursement of an
eligible expense shall be made no later than the end of the calendar year after
the calendar year in which such expense was incurred, and the right to
reimbursement shall not be subject to liquidation or exchange for any other
benefit.
7.9    Non-Exclusivity. The adoption of the Plan by the Company shall not be
construed as creating any limitations on the power of the Company to adopt such
other supplemental retirement income arrangements as it deems desirable, and
such arrangements may be either generally applicable or limited in application.
7.10    Non-Employment. The Plan is not an agreement of employment and it shall
not grant the Participant any rights of employment.
7.11    Headings and Captions. The headings and captions herein are provided for
reference and convenience only. They shall not be considered part of the Plan
and shall not be employed in the construction of the Plan.
7.12    Gender and Number. Whenever used in the Plan, the masculine shall be
deemed to include the feminine and the singular shall be deemed to include the
plural, unless the context clearly indicates otherwise.
7.13    Electronic Communication and Administration. Unless prohibited by
applicable law, all announcements, notices and other communications regarding
the Plan may be made by the Company and/or the Employer by electronic means as
determined by the Company or Employer in its sole discretion.


18

--------------------------------------------------------------------------------




7.14    Legal Fees. In the event that a Participant substantially prevails in a
litigation between the Participant and the Company arising in connection with
such Participant’s attempt to obtain or enforce any right or benefit provided by
the Plan, the Company agrees to pay the reasonable attorney’s fees and other
legal expenses incurred by such Participant in pursuing such litigation,
including a reasonable rate of interest for delayed payment. The Participant
shall submit an invoice for such fees and expenses not later than forty-five
(45) days after the final resolution of such contest and the Company shall make
such payment within thirty (30) days of the date on which the invoice is so
submitted, and the Participant’s right to have the Company pay such legal fees,
expenses and interest may not be liquidated or exchanged for any other benefit.
ARTICLE VIII    

CLAIMS PROCEDURE
8.1    Claims Procedure. Any claim by a Participant with respect to eligibility,
participation, contributions, benefits or other aspects of the operation of the
Plan shall be made in writing to a person designated by the Administrator from
time to time for such purpose. If the designated person receiving a claim
believes, following consultation with the Chairman of the Committee, that the
claim should be denied, he or she shall notify the Participant in writing of the
denial of the claim within ninety (90) days after his or her receipt thereof.
This period may be extended an additional ninety (90) days in special
circumstances and, in such event, the Participant shall be notified in writing
of the extension, the special circumstances requiring the extension of time and
the date by which the Administrator expects to make a determination with respect
to the claim. If the extension is required due to the Participant’s failure to
submit information necessary to decide the claim, the period for making the
determination will be tolled from the date on which the extension notice is sent
until the date on which the Participant responds to the Plan’s request for
information.
If a claim is denied in whole or in part, or any adverse benefit determination
is made with respect to the claim, the Participant will be provided with a
written notice setting forth (a) the specific reason or reasons for the denial
making reference to the pertinent provisions of the Plan or of Plan documents on
which the denial is based, (b) a description of any additional material or
information necessary to perfect or evaluate the claim, and explain why such
material or information, if any, is necessary, and (c) inform the Participant of
his or her right to request review of the decision. The notice shall also
provide an explanation of the Plan’s claims review procedure and the time limits
applicable to such procedure, as well as a statement of the Participant’s right
to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review. If a Participant is not notified (of the denial
or an extension) within ninety (90) days from the date the Participant notifies
the Plan’s administrator, the Participant may request a review of the
application as if the claim had been denied.
A Participant may appeal the denial of a claim by submitting a written request
for review to the Administrator, within sixty (60) days after written
notification of denial is received. Receipt of such denial shall be deemed to
have occurred if the notice of denial is sent via first class mail to the
Participant’s last shown address on the books of the Employer. Such period may
be extended by the Administrator for good cause shown. The claim will then be
reviewed by the Administrator.


19

--------------------------------------------------------------------------------




In connection with this appeal, the Participant (or his or her duly authorized
representative) may (a) be provided, upon written request and free of charge,
with reasonable access to (and copies of) all documents, records, and other
information relevant to the claim, and (b) submit to the Administrator written
comments, documents, records, and other information related to the claim. If the
Administrator deems it appropriate, it may hold a hearing as to a claim. If a
hearing is held, the Participant shall be entitled to be represented by counsel.
The review by the Administrator will take into account all comments, documents,
records, and other information the Participant submits relating to the claim.
The Administrator will make a final written decision on a claim review, in most
cases within sixty (60) days after receipt of a request for a review. In some
cases, the claim may take more time to review, and an additional processing
period of up to sixty (60) days may be required. If that happens, the
Participant will receive a written notice of that fact, which will also indicate
the special circumstances requiring the extension of time and the date by which
the Administrator expects to make a determination with respect to the claim. If
the extension is required due to the Participant’s failure to submit information
necessary to decide the claim, the period for making the determination will be
tolled from the date on which the extension notice is sent to the Participant
until the date on which the Participant responds to the Plan’s request for
information.
The Administrator’s decision on the claim for review will be communicated to the
Participant in writing. If an adverse benefit determination is made with respect
to the claim, the notice will include: (a) the specific reason(s) for any
adverse benefit determination, with references to the specific Plan provisions
on which the determination is based; (b) a statement that the Participant is
entitled to receive, upon request and free of charge, reasonable access to (and
copies of) all documents, records and other information relevant to the claim;
and (c) a statement of the Participant’s right to bring a civil action under
Section 502(a) of ERISA. A Participant may not start a lawsuit to obtain
benefits until after he or she has requested a review and a final decision has
been reached on review, or until the appropriate timeframe described above has
elapsed since the Participant filed a request for review and the Participant has
not received a final decision or notice that an extension will be necessary to
reach a final decision. These procedures must be exhausted before a Participant
(or any beneficiary) may bring a legal action seeking payment of benefits. In
addition, no lawsuit may be started more than two years after the date on which
the applicable appeal was denied. If there is no decision on appeal, no lawsuit
may be started more than two years after the time when the Administrator should
have decided the appeal.






20

--------------------------------------------------------------------------------






EXHIBIT A
SEPARATION AND RELEASE AGREEMENT
Tapestry, Inc. and its Affiliates (“Employer”) and [Name] (“Executive”) enter
into this Separation and Release Agreement (“Agreement”), which was received by
Executive on [____], 20[__], signed by Executive on the date shown below
Executive’s signature on the last page of this Agreement and is effective eight
days (8) after the date of execution by Executive unless Executive revokes this
Agreement before that date, for and in consideration of the promises made among
the parties and other good and valuable consideration as follows. All
capitalized terms used herein, unless defined otherwise herein, shall have the
meaning set forth in the Tapestry, Inc. Special Severance Plan (the “Severance
Plan”).


1.Separation Date. Executive’s employment with Employer terminated effective as
of [____], 20[__], (the “Separation Date”). The Separation Date constitutes
Executive’s “separation from service” within the meaning of Section 409A.


2.Severance Benefits. In exchange for the general release in paragraph 4 below
and other promises contained herein, and in accordance with the terms of the
Severance Plan, which Executive hereby acknowledges receiving, Executive will
receive the applicable Severance Benefits under Section 2.2 of the Severance
Plan, paid or provided in accordance therewith. Regardless of whether Executive
executes this Agreement, Executive will receive the Accrued Amounts. All
payments and benefits to be made or provided to Executive will be subject to all
applicable tax withholding as required by applicable federal, state and local
withholding tax laws.
3.Executive Acknowledgements. Executive acknowledges and agrees that the
Severance Benefits are adequate and sufficient consideration for entering into
this Agreement and exceed any payment, benefit or other thing of value to which
Executive might otherwise be entitled under any policy, plan or procedure of the
Employer, the Company or Affiliates or pursuant to any prior agreement or
contract with the Employer. Executive acknowledges and agrees that other than
any items specifically set forth in this Agreement, Executive is not and will
not be due any other compensation, including, but not limited to, compensation
for unpaid salary (except for amounts unpaid and owing for Executive’s
employment with Employer and its affiliates prior to the Separation Date),
unpaid bonus and severance from Employer or any of its Affiliates. In addition,
Executive acknowledges and agrees that, as of and after the Separation Date,
except as specifically provided herein, Executive will not be eligible to
participate in any of the benefit plans of Employer or any of its Affiliates,
including, without limitation, Employer’s 401(k) Savings Plan, Employer’s
Executive Deferred Compensation Plan, business travel accident insurance,
accidental death & dismemberment, and short-term and group long-term disability
insurance. Executive will be entitled to fulfillment of any matching grant
obligations under Employer’s Matching Grants Program with respect to commitments
made by Executive prior to the Separation Date.
4.Release. Executive, for [himself]/[herself], and Executive’s successors,
administrators, heirs and assigns (the “Releasors”), hereby fully releases,
waives and forever discharges Employer, any affiliated company or subsidiary,
each of its and their respective predecessors, successors, subsidiaries,
Affiliates, assigns, shareholders, directors, officers,


    

--------------------------------------------------------------------------------




agents, attorneys, employees, employee benefit plans and their administrators
and trustees, in their individual and official capacities, whether past,
present, or future (the “Released Parties”) from and against any and all
actions, suits, debts, demands, damages, claims, judgments, or liabilities of
any nature, including costs and attorneys’ fees, whether known or unknown, which
the Releasors ever had, now have or may have against any of the Released Parties
in the future, including, but not limited to, all claims arising out of
Executive’s employment with or separation from any of the Released Parties, such
as (by way of example only) any claim for bonus, severance, or other benefits
except as expressly provided herein; breach of contract (express or implied);
wrongful discharge; whistleblowing; detrimental reliance; defamation; emotional
distress or compensatory and/or punitive damages; impairment of economic
opportunity; any claim under common-law or at equity; any tort; claims for
reimbursements; claims for commissions; or claims for employment discrimination
under any state, federal and local law, statute, or regulation or claims related
to any other restriction or the right to terminate employment, including without
limitation, (i) any claim under the Age Discrimination in Employment Act, as
amended, and/or the Older Workers Benefit Protection Act which laws prohibit
discrimination on account of age; (ii) any claim under Title VII of the Civil
Rights Act of 1964, as amended, which, among other things, prohibits
discrimination/retaliation on account of race, color, religion, sex, and
national origin; (iii) any claim under the Americans with Disabilities Act
(“ADA”) or Sections 503 and 504 of the Rehabilitation Act of 1973, each as
amended; (iv) any claim under the Employee Retirement Income Security Act of
1974, as amended (“ERISA”); (v) any claim under the Family and Medical Leave
Act; (vi) any claim or other action under the National Labor Relations Act, as
amended; (vii) any claim under the Workers’ Adjustment and Retraining
Notification Act; (viii) any claim under the New York State Human Rights Law;
the New York City Administrative Code; the New York Labor Law; the New York
Minimum Wage Act; the statutory provisions regarding retaliation/ discrimination
under the New York Worker’s Compensation Law; the New York City Earned Sick Time
Act; the New York City Human Rights Law; (ix) any claim under the Maryland Fair
Employment Practices Act, Reasonable Accommodations for Disabilities Due to
Pregnancy Law, anti-retaliation provisions of the Maryland workers’ compensation
laws, Baltimore City (Baltimore City, Md., Code art. 4, §§ 3-1, et seq.), Prince
George’s County (Prince George’s Cty., Md., Code, Subtitle 2, Sections 2-185, et
seq.), Howard County (Howard Cty., Md., Code §§ 12.208, et seq.), and Montgomery
County (Montgomery Cty., Md., Code §§ 27-11, et seq.); (x) the Sarbanes-Oxley
Act of 2002; (xi) any other claim of discrimination, harassment or retaliation
in employment (whether based on federal, state or local law, regulation, or
decision; (xii) any other claim (whether based on federal, state or local law,
statutory or decisional) arising out of the terms and conditions of Executive’s
employment with and termination from the Employer and/or the Released Parties;
(xiii) any claims for wrongful discharge, whistleblowing, constructive
discharge, promissory estoppel, detrimental reliance, negligence, defamation,
emotional distress, compensatory or punitive damages, and/or equitable relief;
(xiv) any claims under federal, state, or local occupational safety and health
laws or regulations, all as amended; and (xv) any claim for attorneys’ fees
(other than claims for legal fees pursuant to Section 7.14 of the Severance
Plan), costs, disbursements and/or the like. By virtue of the foregoing,
Executive agrees that [he/she] has waived any damages and other relief available
to [him/her] (including, without limitation, money damages, equitable relief and
reinstatement) under the claims waived in this Paragraph 4. Notwithstanding
anything herein to the contrary, the sole matters to which this Agreement does
not apply are: (A) claims to the Severance Benefits; (B) claims under the
Consolidated


2



--------------------------------------------------------------------------------




Omnibus Budget Reconciliation Act of 1985, as amended; (C) claims arising after
the date Executive signs this Agreement; (D) claims relating to any rights of
indemnification under Employer’s organizational documents or otherwise, (E)
claims relating to any outstanding stock options or other equity-based award on
the Separation Date, including, without limitation, the Equity Vesting; (F)
claims to the Accrued Amounts; or (G) Executive’s right to seek enforcement of
the terms of the Severance Plan, including, but not limited to, claims for legal
fees pursuant to Section 7.14 of the Severance Plan. Executive acknowledges and
agrees that this release in this Paragraph 4 and the covenant not to sue set
forth in Paragraph 5 are essential and material terms of this Agreement and
that, without such release and covenant not to sue, no agreement would have been
reached by the parties and no benefits would have been paid. Executive
understands and acknowledges the significance and consequences of this release
and this Agreement.
(a)    EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE RELEASED PARTIES FROM ALL
CLAIMS EXECUTIVE MAY HAVE AS OF THE DATE EXECUTIVE SIGNS THIS AGREEMENT
REGARDING CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, 29 U.S.C. 621 (“ADEA”) AND THE OLDER WORKERS BENEFIT
PROTECTION ACT (“OWBPA”). THIS PARAGRAPH DOES NOT WAIVE RIGHTS OR CLAIMS THAT
MAY ARISE UNDER THE ADEA AFTER THE DATE EXECUTIVE SIGNS THIS AGREEMENT.


(i)    EXECUTIVE AGREES THAT THIS AGREEMENT PROVIDES BENEFITS TO WHICH EXECUTIVE
IS NOT OTHERWISE ENTITLED, AND THAT EMPLOYER HAS ADVISED EXECUTIVE TO CONSULT AN
ATTORNEY PRIOR TO SIGNING THIS AGREEMENT.
(ii)    EXECUTIVE HAS BEEN PROVIDED [TWENTY-ONE (21)]/[FORTY-FIVE (45)] DAYS
WITHIN WHICH TO CONSIDER WHETHER EXECUTIVE SHOULD SIGN THIS AGREEMENT AND WAIVE
AND RELEASE ALL CLAIMS AND RIGHTS ARISING UNDER ADEA AND OWBPA. ANY
MODIFICATIONS TO THIS AGREEMENT, MATERIAL OR OTHERWISE, DO NOT RE-START THE
[21]/[45]-DAY CONSIDERATION PERIOD.
(iii)    EXECUTIVE SHALL HAVE SEVEN (7) DAYS WITHIN WHICH TO REVOKE THIS
AGREEMENT AFTER ITS EXECUTION BY EXECUTIVE AND THIS AGREEMENT SHALL BECOME
EFFECTIVE AND ENFORCEABLE ON THE EIGHTH (8th) DAY FOLLOWING THE DATE EXECUTIVE
EXECUTES THIS AGREEMENT. ANY REVOCATION WITHIN THE 7-DAY REVOCATION PERIOD MUST
BE SUBMITTED IN WRITING TO EMPLOYER’S GENERAL COUNSEL AT 10 HUDSON YARDS, NEW
YORK, NY 10001 AND MUST STATE: “I HEREBY REVOKE MY ACCEPTANCE OF OUR AGREEMENT
AND GENERAL RELEASE.”
(b)    IN THE EVENT EXECUTIVE RETAINS ANY AMOUNT PAID UNDER THIS AGREEMENT AND
LATER ASSERTS OR FILES A CLAIM, CHARGE, COMPLAINT, OR ACTION AND OBTAINS A
JUDGMENT, IT IS THE INTENT OF THE PARTIES THAT ALL PAYMENTS MADE TO THE
EXECUTIVE HEREUNDER SHALL BE OFFSET AGAINST ANY JUDGMENT EXECUTIVE OBTAINS.


3



--------------------------------------------------------------------------------




5.Covenant Not to Sue. To the maximum extent permitted by law, Executive
covenants not to sue or to institute or cause to be instituted any action in any
federal, state, or local agency or court against any of the Released Parties
relating to the claims released in Paragraph 4 of this Agreement. In the event
of Executive’s breach of the terms of this Agreement, without prejudice to
Employer’s other rights and remedies available at law or in equity, except as
prohibited by law, Executive shall be liable for all costs and expenses
(including, without limitation, reasonable attorney’s fees and legal expenses)
incurred by Employer as a result of such breach. Nothing herein shall prevent
Executive or Employer from instituting any action required to enforce the terms
of this Agreement or to determine the validity of this Agreement, nor shall
Executive be prohibited from instituting any action permitted by the terms of
the Severance Plan.
6.EEOC, NLRB, SEC, and Governmental Agencies. Nothing in this Agreement shall be
construed to prevent or limit Executive from (i) responding truthfully to a
valid subpoena; (ii) filing a charge or complaint with, or participating in any
investigation conducted by, a governmental agency including the Department of
Labor, the National Labor Relations Board, the Occupational Safety and Health
Administration, the Equal Employment Opportunity Commission and/or any state or
local human rights agency; or (iii) filing, testifying or participating in or
otherwise assisting in a proceeding relating to, or reporting, an alleged
violation of any federal, state or municipal law relating to fraud or any rule
or regulation of the Securities Exchange Commission (“SEC”), the Commodity
Futures Trading Commission (“CFTC”) or any self-regulatory organization
(including, but not limited to, the Financial Industry Regulatory Authority), or
making other disclosures that are protected under the whistleblower provisions
of federal or state law or regulation.  Prior authorization of the Company shall
not be required to make any reports or disclosures under this Paragraph 6 and
Executive is not required to notify Employer that Executive has made such
reports or disclosures.  Nevertheless, Executive acknowledges and agrees that by
virtue of the release set forth in Paragraph 4 above, Executive has waived any
relief available to Executive (including without limitation, monetary damages,
equitable relief and reinstatement) under any of the claims and/or causes of
action waived in this Agreement.  Therefore, except as set forth herein,
Executive agrees that Executive will not seek or accept any award or settlement
from any source or proceeding (including but not limited to any proceeding
brought by any other person or by any government agency) with respect to any
claim or right waived in this Agreement.  This Agreement does not, however,
waive or release Executive’s right to receive a monetary award from the SEC or
CFTC for information provided to the SEC or CFTC. In addition, nothing herein
shall be construed to prevent Executive from enforcing any rights to vested and
accrued benefits Executive may have under ERISA.
7.Confidentiality. At all times hereafter, Executive will maintain the
confidentiality of all information in whatever form concerning Employer or any
of its affiliates relating to its or their businesses, customers, finances,
strategic or other plans, marketing, employees, trade practices, trade secrets,
know-how or other matters which are not generally known outside Employer, and
Executive will not, directly or indirectly, make any disclosure thereof to
anyone, or make any use thereof, on [her/his] own behalf or on behalf of any
third party, unless specifically requested by or agreed to in writing by an
executive officer of Employer.


4



--------------------------------------------------------------------------------




In addition, Executive agrees that, except as required by law or regulation,
[she/he] will not, at any time, discuss publicly (including, without limitation,
any member of the media) the terms of Executive’s employment severance
(including, without limitation, the terms of this Agreement), except with
Executive’s attorneys, immediate family and financial advisors, and to the
extent necessary to enforce the terms and conditions of this Agreement or as
otherwise required by law, or pursuant to a valid subpoena, discovery notice,
demand or request, or Court order or process.
In the event that Executive breaches this Paragraph 7, Employer will have the
remedies available to it pursuant to Section 2.7(d) of the Severance Plan.
8.Return of Company Property. Executive has returned or will promptly return to
Employer all reports, files, memoranda, records, computer equipment and
software, credit cards, cardkey passes, door and file keys, computer access
codes or disks and instructional manuals, and other physical or personal
property which [she]/[he] received or prepared or helped prepare in connection
with [her]/[his] employment with Employer, its subsidiaries and Affiliates, and
Executive will not retain any copies, duplicates, reproductions or excerpts
thereof.
9.Non-Disparagement. Executive agrees to refrain from making public or private
comments or taking any actions which disparage, or are disparaging, derogatory
or negative about the business of Employer, or the products, policies or
decisions of Employer, or any present or former officers, directors or employees
of Employer or any of its operating divisions, subsidiaries or Affiliates. In
the event that Executive breaches this Paragraph 9, Employer will have the
remedies available to it pursuant to Section 2.7(d) of the Severance Plan.
10.Re-Affirmation of Restrictive Covenants. Executive acknowledges and agrees
that the non-competition, non-solicitation and non-interference covenants
contained in Sections 2.7(a), (b) and (c), respectively, of the Severance Plan,
and the restrictive covenants contained in the award agreements evidencing
Executive’s equity awards will continue in full force and effect in accordance
with their terms and that Employer will, in addition to the rights and remedies
contained in this Paragraph 10, retain all rights and remedies under the Section
2.7(d) of the Severance Plan and the award agreements evidencing Executive’s
equity awards to enforce the terms of such covenants. Executive acknowledges
that compliance with this Paragraph 10 is necessary to protect the business and
good will of Employer and that a breach of any of these provisions will
irreparably and continually damage Employer, for which money damages may not be
adequate. Accordingly, in the event that Executive breaches this Paragraph 10,
Employer will have the remedies available to it pursuant to Section 2.7(d) of
the Severance Plan. For purposes of Section 2.7(a) of the Severance Plan,
“competitors” include the following companies together with their respective
subsidiaries, parent entities and all other affiliates that have been identified
as competitors by the Employer as of the date immediately prior to the Change in
Control: [____]. Executive understands and agrees that the list of competitors
in effect as of the date of the Change in Control will be the authoritative list
of “competitors” for all purposes under this Agreement and the Severance Plan.
Any requests for exceptions to these restrictions and Employer’s ability to seek
injunctive relief shall be made in writing to Employer’s Global Head of Human
Resources. Following receipt of such request, Employer hereby reserves the
right, in its sole discretion, to grant such exception and forego the right to
seek injunctive


5



--------------------------------------------------------------------------------




relief.  Such decision by Employer shall not, in any way, effect any other right
Employer has pursuant to this Agreement, the Severance Plan or the award
agreements evidencing Executive’s equity awards, and all such rights are hereby
explicitly reserved. In addition, Executive agrees that [he]/[she] shall not
apply for, and shall not be eligible for, any future employment with Employer.
11.Neutral Reference. Employer will provide references for Executive consistent
with its neutral reference policy, which is to confirm Executive’s dates of
employment with Employer and title during the period of employment.
12.Information/Privacy Obligations. In addition to the obligations set forth
above, Executive shall not retain, copy, transfer or otherwise obtain, use, hold
or possess any information whatsoever that resides on Employer’s premises,
databases, electronic servers and/or storage devices/facilities, including any
and all information that Executive had access to as a result of being employed
by Employer, whether in electronic or hard copy format. Notwithstanding this
requirement, Executive may make a copy and maintain, but shall not delete from
Employer’s systems, Executive’s Outlook Contacts and Executive’s Outlook
Calendar to the extent Executive’s Outlook Contacts and Outlook Calendar do not
contain proprietary, confidential or trade secret information of Employer and
its subsidiaries and Affiliates. Executive may also take possession of
Executive’s own personal items (i.e., family photos and family
records/documents). In the event that Executive breaches this Paragraph 12,
Employer will have the remedies available to it pursuant to Section 2.7(d) of
the Severance Plan.
13.Future Cooperation.   In further consideration of Executive’s agreement to
the terms contained herein, Executive agrees to cooperate and provide all
responsive information to Employer’s reasonable requests concerning any
investigation, litigation, or any other matter which relates to any fact or
circumstance known to Executive during his or her employment with Employer.   
Executive agrees to respond to Employer’s request for cooperation and assistance
within three (3) business days of any such request, or as soon thereafter as is
reasonably practicable.  Executive acknowledges that he or she is not entitled
to further compensation or consideration from Employer for such cooperation or
assistance.
14.Executive’s Understanding. Executive acknowledges by signing this Agreement
that Executive has read and understands this document, as well as the Executive
has conferred with or had opportunity to confer with attorneys regarding the
terms and meaning of this Agreement, that Executive has had sufficient time to
consider the terms provided for in this Agreement, that no representations or
inducements have been made to Executive except as set forth herein, and that
Executive has signed the same KNOWINGLY AND VOLUNTARILY.
15.Provisions. It is intended that the provisions of this Agreement shall be
enforced to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. The provisions of
this Agreement shall be construed in accordance with the internal laws of the
State of New York notwithstanding any conflict of laws provisions. In the event
that any paragraph, subparagraph or provision of this Agreement shall be
determined to be partially contrary to governing law or otherwise partially
unenforceable, the paragraph, subparagraph, or provision and this Agreement
shall be enforced to the maximum extent permitted by law, and if any paragraph,
subparagraph,


6



--------------------------------------------------------------------------------




or provision of this Agreement shall be determined to be totally contrary to
governing law or otherwise totally unenforceable, the paragraph, subparagraph,
or provision shall be severed and disregarded and the remainder of this
Agreement shall be enforced to the maximum extent permitted by law.
16.Non-Admission of Liability. Neither this Agreement nor performance hereunder
constitutes an admission by any of the Released Parties of any violation of any
federal, state, or local law, regulation, common-law, breach of any contract, or
any other wrongdoing of any type. The Released Parties specifically deny that
they or any of their officers, directors or employees engaged in any wrongdoing
concerning Executive.
17.Section 409A. Section 7.8 of the Plan is incorporated by reference into this
Agreement as if set forth in this Agreement.
18.Binding Agreement. This Agreement is binding upon, and shall inure to the
benefit of, the parties and their respective heirs, executors, administrators,
successors and assigns.


[Remainder of page intentionally left blank]


7



--------------------------------------------------------------------------------




In witness whereof, the parties hereto have executed and delivered this
Agreement.
Tapestry, Inc.


___________________________________
[Name]
[Title]


Date: _____________________________


Accepted and agreed to.
EXECUTIVE:


__________________________________
[Name]




Date: _____________________________




8

